Citation Nr: 0619875	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a 
dental disability claimed to be caused by hospitalization or 
medical or surgical treatment reportedly provided by the 
Department of Veterans Affairs between August and December 
1984, in December 1985, and in December 1986.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation for a dental disability under 38 
U.S.C.A. § 1151.

A hearing was held at the Board before the undersigned Member 
of the Board in October 2000.  The Board remanded the case 
for additional development in January 2001.  In March 2003, 
the Board issued a decision in this case which the veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003, the Secretary of 
Veterans Affairs and the veteran, through his attorney, filed 
a joint motion to vacate the Board's decision and remand the 
case to the Board for further action.  The Court granted that 
motion in a decision issued later in July 2003.  In August 
2004, the Board remanded the case to the RO.  The requested 
development has since been completed to the extent possible, 
and the case is now before the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2. The preponderance of the evidence shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment provided by VA.


CONCLUSION OF LAW

The criteria for VA benefits pursuant to 38 U.S.C.A. § 1151 
for a dental disability claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA in August and December 1984, December 1985, and 
December 1986 are not met. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is claiming that he developed recurrent 
carbuncles and recurrent infections with cysts in his mouth 
as a result of the content of certain amalgams and an 
accidental injection to his tongue during a visit to a VA 
medical facility for dental services at some point in late 
1984.  The veteran testified in support of his claim during a 
hearing held before the undersigned Member of the Board in 
Washington DC in October 2000.  He reported that in 1984 he 
went to a VA dentist in Biloxi, Mississippi, and the dentist 
did work on some of his teeth.  The veteran reported that the 
dentist accidentally stuck him in the tongue with a 
hypodermic needle and his tongue stayed numb for quite a few 
days and did something to his speech.  The veteran reported 
that he subsequently developed cysts.  He reported that 
another dentist named Dr. Marchi told him that there was too 
much mercury in his mouth, and that it was causing the cysts.

In an April 1992 letter, a private family physician, Dr. 
Irvin, indicated that "[i]t is not possible to say directly 
what the cause is but it is possible to consider that the 
reactions have been brought on by the amount of amalgams in 
his mouth."

Subsequently, in May 1992, a private dentist, Dr. Canada, 
discounted the veteran's allegations and concluded that 
"dental records did not show any unusual circumstances when 
the restorations were placed" and that cultures returned to 
assess the veteran's claim that the amalgams used had excess 
amounts of mercury when triturated were negative.

An undated letter from a private dentist, Dr. Marchi, was 
sent by the veteran's representative to the RO in April 1997.  
In that letter, the private dentist diagnosed the veteran 
with various dental conditions, including shrapnel in oral 
tissues and cheeks, and he opined that "several metal spheres 
which appear on the PA X-ray . . . may be related to the 
cysts he is complaining of."

The evidence which has been presented also includes numerous 
VA dental and medical treatment records.  A VA mental health 
clinic record dated in June 1994 shows that the veteran 
complained of being somewhat tongue tied from his use of 
thorazine.  The examiner noted that the veteran was out of 
Artane, which may be why he was tongue tied.

A VA ear, nose and throat clinic record dated in September 
1997 shows that the veteran complained of having a lesion of 
the left bucal mucosa.  On examination, no lesions were seen 
or palpated.

A VA treatment record dated in March 1999 shows that the 
veteran reported a history of having cysts in his mouth.  He 
said that his teeth were filled at a Biloxi facility in 1984 
and he went back in 1985.  He stated that the mercury was a 
"time bomb" that kept causing the cysts to return.  He stated 
that the only metal that would work in his mouth was gold.

Finally, the report of a dental and oral examination 
conducted by the VA in April 2002 shows that the veteran gave 
a history of having been shot in the face with a shotgun.  He 
also reported that in 1984 he was being treated at a VA 
facility and the dentist gave him a shot of anesthetic in his 
tongue.  He stated that at about the same time he received 
amalgam restorations in his teeth.  He claimed that the shot 
in his tongue and the restorations in his teeth caused a 
tumor in his mouth which had to be removed.  He said that 
since that time there had been several other cysts that had 
to be removed from his face and jaws.  He claimed that he 
currently had several cysts that were scheduled to be removed 
by his oral surgeon, his dermatologists, and his plastic 
surgeon.  He was concerned that there were additional cysts 
or tumors forming in his face.

On physical examination, the veteran claimed that he had 
numbness in his lower lip and tongue.  He claimed that he had 
difficulty speaking.  He also claimed that he had difficulty 
chewing his food.  Teeth numbers 1, 16, 18, 19, 30 and 32 
were missing.  Numbers 18 and 19 could be restored with a 
prosthesis.  The range of motion was within normal limits.  
On X-ray, he had metal pellets in the soft tissue throughout 
his face.  A dental exam and a Panorex were done.  There were 
caries in teeth numbers 8, 9, 20, 28, 29, and 31.  Tooth 
number 28 had a periapical abscess.  There was generalized 
light to moderate periodontal disease.  The intra oral tissue 
appeared normal on clinical examination.  The Panorex 
revealed 19 radio opaque areas consistent with shotgun 
pellets.  Palpation of the cheeks and lower lip elicited a 
painful response from the patient.

The VA examiner stated that:

It is my opinion, that the "shot given in 
the tongue" in 1984, and the dental 
amalgam restorations are not contributing 
to the patient's problems.  The patient's 
complaint of pain in his mouth and of 
cyst development is related to the 
shotgun pellets in the soft tissue of his 
face.  Patients with metal retained in 
soft tissue frequently complain of pain 
if the metal object begins to work its 
way towards the mucosal surface, as is 
the case in his mouth.  The patient is 
100% service connected and can seek care 
for his dental problems at any VA 
[facility] at anytime.

Treatment records from the West Florida Regional Medical 
Center show treatment in May 2005 for complaints of jaw pain.  
The veteran indicated that he had had dental procedures done 
in the past that had caused him extensive discomfort and 
pain.  The examiner, Dr. Singh, noted that the veteran had 
had dental procedures done on the mandibular area on both 
sides with some gum erythema and some swelling which was 
probably causing the jaw discomfort in the mandibular area.  
The assessment was jaw pain, possibly related to dental 
caries and consequent gingivitis.  He was treated with 
antibiotics.

II. VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to substantiate his claim in the rating the 
December 1995 rating decision, the July 1997 statement of the 
case (SOC), the supplemental statements of the case (SSOCs) 
issued in March 2000, June 2002 and July 2005, and VCAA 
compliance letters sent to the appellant in November 2001 and 
May 2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This was fully 
accomplished in the May 2005 letter in which VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
May 2005 letter to the veteran.  

Although the veteran was not notified of the evidence 
necessary to establish both the disability rating and the 
effective date of any rating, should entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of the benefits sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in July 2005, and prior 
to transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied or substantially complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The appellant has had a hearing.  The RO made 
appropriate attempts to obtain all relevant evidence 
identified by the appellant.  Many private and VA dental 
treatment records have also been obtained.  Although some of 
the records of dental treatment reported by the veteran could 
not be located, the Board concludes that further efforts to 
obtain such records are not warranted as such records no 
longer exist and therefore further inquiry would be futile.  
The VAMC in Biloxi reported that the records were forwarded 
to the VAMC in Pensacola.  That facility has reported that 
they have no dental records for the claimed period of 
treatment, only a copy of the most recent VA examination 
which was forwarded to the RO.  For the sake of analysis, the 
Board will presume that the VA dental treatment described by 
the veteran did in fact occur in 1984, 1985, and 1986.  In 
this regard, the Board notes that the veteran was eligible 
for dental treatment during that period of time as he had 
established service connection for schizophrenia, and has 
been rated as 100 percent disabled from August 1970.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

III. Applicable Law and Regulations

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed before October 1, 1997, 
the version of § 1151 that is applicable to this case is the 
earlier version that is applicable to claims filed before 
October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  Thus, the veteran is not required 
to show an element of fault on the part of the VA.  
Nevertheless, he must show that the VA treatment resulted in 
additional disability.

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358.

IV. Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

The medical statements from Dr. Canada, Dr. Marchi, and the 
VA dentist all weigh against the claim as they suggest that 
the veteran's problems with cysts in his mouth are not 
related to the dental work done by the VA.  The latter two 
opinions attribute the veteran's problems to the metal 
particles in his face which are residuals of a shotgun wound.

Although Dr. Irvin stated in his April 1992 letter that it 
was "possible to consider" that the reactions in the 
veteran's mouth had been brought on by the amount of amalgams 
in his mouth, this opinion does not provide an adequate basis 
to support the claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  In addition, while Dr. 
Marchi's report, Dr. Canada's report and the VA examiner's 
report were written by dentists, the report from Dr. Irvin is 
not from a specialist.  Therefore, it cannot be said that the 
evidence supports a finding that there was an increase in the 
degree of disability as a result of the VA dental work.

The Board has also considered the May 2005 report of Dr. 
Singh which noted that the veteran had had dental procedures 
done on the mandibular area on both sides with some gum 
erythema and some swelling which was probably causing the jaw 
discomfort in the mandibular area.  This statement has no 
probative value in determining whether there was additional 
disability from his dental procedure, as it merely relates 
the veteran's history of prior dental surgery, and notes the 
presence of erythema and swelling.  A mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Dr. Singh 
relates the veteran's jaw pain to dental caries and 
gingivitis.  There is no statement linking any current jaw 
disability to his prior dental treatment.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the dental treatment given 
by VA, the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the foregoing reasons, the Board finds that a dental 
disability was not caused by hospitalization or medical or 
surgical treatment provided by VA.  Accordingly, the Board 
concludes that the criteria for benefits under 38 U.S.C.A. § 
1151, for a dental disability claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, are not met.


ORDER

Compensation under 38 U.S.C.A. § 1151, for additional dental 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA, is denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


